MEMORANDUM **
Antonio Ortiz appeals the conviction imposed, following a bench trial, for being a deported alien found in the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Ortiz contends that the waiver of his right to counsel was not knowing, intelligent, or voluntary. We disagree. The record reflects that Ortiz unequivocally waived his right to counsel after the district court made him aware of “(1) the nature of the charges against him; (2) the possible penalties; and (3) the dangers and disadvantages of self-representation.” See United States v. Farhad, 190 F.3d 1097, 1099-100 (9th Cir.1999) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.